Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor suggest a method for producing the laminated body comprising steps of: 
applying an adhesive for forming the adhesion layer containing a component (A) to be cured by a hydrosilylation reaction and a component (B) containing a polydimethylsiloxane to the circuit surface of the wafer to form the adhesion layer; 
applying a peeling layer-forming composition for forming the peeling layer containing a polymer (C) having a specific unit structure (C1-1), (C1-2), or (C1-3), or a combination thereof

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

  Formula (C1-1)       Formula (C1-2)     Formula (C1-3)

(wherein (C1) is a group derived from an aromatic compound having a nitrogen atom, (C2) is a group forming a secondary carbon atom, a quaternary carbon atom, or a tertiary carbon atom having an aromatic ring in a side chain, (C3) is a group derived from an aliphatic polycyclic compound, and (C4) is a group derived from phenol, bisphenol, naphthol, biphenyl, biphenol, or a combination thereof) to the support to form the peeling layer; and 
bonding the wafer and the support so that the adhesion layer is in contact with the peeling layer followed by heating at 120°C to 300°C to achieve joining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745